IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,248-01


EX PARTE KEVIN RASHAWN WRIGHT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 19,123-A IN THE 411TH JUDICIAL DISTRICT COURT

FROM POLK COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to fifty years' imprisonment.  The Ninth Court of Appeals affirmed his conviction. Wright
v. State, No. 09-07-369-CR (Tex. App. - Beaumont, August 13, 2008, pet. ref'd.).
	Applicant contends that his trial counsel rendered ineffective assistance for a variety of
reasons.  This Court remanded to the trial court to obtain affidavits, findings, and supplementation
of the habeas record on August 25, 2010.  On December 13, 2010, this Court received the affidavits,
findings, and trial transcripts as ordered.  However, the transcript of Applicant's trial does not
include recorded statements made by Applicant and his co-defendant, Jackie DeeShawn Welch, Jr.,
which were admitted at trial.  Because several of Applicant's grounds for review pertain to the
admission of the recorded statements at trial, copies of those statements are necessary for this Court
to address Applicant's grounds for review.  
	The trial court shall supplement the habeas record with copies of the statements of Applicant
and Jackie DeeShawn Welch, Jr., that were played for the jury at trial.  The trial court may send to
this Court the original recorded statements, a transcription of the statements, or duplicates of the
recordings.  This application will be held in abeyance until the trial court has supplemented the
record with the statements.  The record shall be supplemented within 60 days of this order.  If any
continuances are granted, a copy of the order granting the continuance shall be sent to this Court.
Any extensions of time shall be obtained from this Court. 



Filed: June 8, 2011
Do not publish